 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1690 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Supporting the observance of American Diabetes Month. 
 
 
Whereas, according to the Centers for Disease Control and Prevention (CDC), there are nearly 24,000,000 Americans with diabetes and 57,000,000 with prediabetes;  
Whereas diabetes is a serious chronic condition that affects people of every age, race and ethnicity, and income level;  
Whereas the CDC reports that Hispanic-, African-, Asian-, and Native Americans are disproportionately affected by diabetes and suffer at rates higher than the general population;  
Whereas, according to the CDC, every minute 3 people are diagnosed with diabetes, approximately 4,384 people each day;  
Whereas, according to the CDC, approximately 1,600,000 new cases of diabetes were diagnosed last year in people 20 years or older;  
Whereas a joint CDC and National Institutes of Health study found that 15,000 youth in the United States are diagnosed with type 1 diabetes annually and about 3,700 youth are diagnosed with type 2 diabetes annually;  
Whereas, according to the CDC, between 1980 and 2007, diabetes prevalence in the United States increased by more than 300 percent;  
Whereas the CDC reports that over 24 percent of diabetes is undiagnosed, down from 30 percent in 2005;  
Whereas, according to the CDC National Diabetes Fact Sheet, over 10 percent of American adults and nearly a quarter (23.1 percent) of Americans age 60 and older have diabetes;  
Whereas, according to the CDC, one in three Americans born in the year 2000 will develop diabetes in their lifetime; this statistic grows to nearly one in two for minority populations;  
Whereas, according to the American Diabetes Association, in 2007, the total cost of diagnosed diabetes in the United States was $174,000,000,000, and one in ten dollars spent on health care is attributed to diabetes and its complications;  
Whereas, according to a Mathematica Policy study, total expenditures for Medicare beneficiaries with diabetes comprise 32.7 percent of the Medicare budget;  
Whereas, according to the CDC, every day 230 people with diabetes undergo an amputation, 120 people enter end-stage kidney disease programs, and 55 people go blind from diabetes;  
Whereas, according to the CDC, diabetes was the seventh leading cause of death in 2007, and contributed to the deaths of over 230,000 Americans in 2005;  
Whereas there is not yet a cure for diabetes;  
Whereas there are proven means to reduce the incidence of or delay the onset of type 2 diabetes;  
Whereas people with diabetes live healthy, productive lives with the proper management and treatment; and  
Whereas November is widely recognized as American Diabetes Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of American Diabetes Month, including encouraging Americans to fight diabetes through raising public awareness about stopping diabetes and increasing education about the disease;  
(2)recognizes the importance of early detection of diabetes, awareness of the symptoms of diabetes, and awareness of the risk factors for diabetes, which include being over the age of 45, being a member of a specific racial and ethnic background, being overweight, having a low physical activity level, having high blood pressure, and having a family history of diabetes or a history of diabetes during pregnancy; and  
(3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through increased research, treatment, and prevention.  
 
Lorraine C. Miller,Clerk.
